                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. S:19-CR-168-D



UNITED STATES OF AMERICA                      )
                                              )
                v.                            )             ORDER
                                              )
l\1ITCH HAMILTON PARRISH,                     )
                                              )
                       Defendant.             )


       Not later than June 11, 2021, the United States shall respond to defendant's p,m se motions

concerning his property. See [D.E. 26, S2].

       SO ORDERED. This jJ_ day of May 2021.




                                                        JSC.DEVERill
                                                        United States District Judge
